3322Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Applicant’s arguments with respect to claim(s) 11/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new limitations have been rejected with additional reference) (see below).
Further, the Applicant argued the 35 U.S.C. 101 that will address the rejection when all other the rejections have been withdraw, therefore, the rejection Double patenting is firmed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Patent No. 10,621,062 B2.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10,621,062 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. xxx claim 1
1. A method for tracking user interactions with an application, the method comprising:
 storing the application in a memory of a mobile device, wherein the application is associated with an instrumented widget and a library, wherein the widget includes an event logger and the library manages the widget; 

executing, by the mobile device, the application and the widget; receiving, through a user 
logging, by the library, the input corresponding to the event logger of the widget in the memory of the mobile device; 






filtering a plurality of events, including the input corresponding to the event logger of the widget, to manage what data is reported to a monitor; and
transmitting the input corresponding to the event logger of the widget to a server as monitored data.  

 

storing the application in a memory of a mobile device, wherein the application is associated with a widget and a library, wherein the widget includes an event logger for logging the user interactions with the application and the library manages the widget; 
executing, by the mobile device, the application and the widget; receiving, through a user 
logging, by the library, the input corresponding to the event logger of the widget in the memory of the mobile device; and reporting, by the library, the input corresponding to the event logger of the widget to a remote monitoring server as monitored data; wherein a plurality of events, including the input corresponding to the event logger of the widget, are logged in the memory of the mobile device, 
the method further comprising filtering, by the library, the plurality of events to select the input corresponding to the event logger of the widget for reporting to the remote monitoring server; wherein the filtering is performed using at least one of a measure of bandwidth consumed by the reporting and a battery condition of the mobile device





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,4-6 , 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al, (US pub. 2013/0073632 A) in view of Mensah et al. (US pat. 2005/0177837 A1) and further in view of Valencia et al. (U.S. Pub. 2014/0317734 A1).
	With respect to claim 1, Fedorov discloses a method for tracking user interactions with an application, the method comprising: 
storing the application in a memory of a mobile device, wherein the application is associated with an instrumented widget and a library (i.e., “if a user clicks on a link to play a song on the external system 120, the widget 124 provides instructions to the browser application 112 that is rendering the web page 122a to identify the graph action and the graph object, the clicking of the link for playing the song, according to a structure of objects and actions defined on the social networking system 130 using a graph definition module 132”(0030) and “listening to music on an external system 120, such as an internet radio website. The listen action 310 may be defined for other external systems 120, including a stand-alone desktop application connected to a network 140, podcasts, terrestrial radio stations broadcasting through the Internet, a virtual music locker website, and a music streaming subscription service website. As mentioned above, in some embodiments, actions such as the listen action 310 can be defined to be open-ended so that new objects, such as playlists, podcasts, and streaming libraries, though not pictured, may be acted upon by the listen action 310” (0082) and Fig. 1a shows browser Application 112 is stored in user device 110, can be the mobile device (0025)), wherein the widget includes an event logger and the library manages the widget library (i.e., “the widget 124 reports an action taken on the external system 120 in real-time to the social networking system 130. The widget 124 may include an instruction to communicate the action to other users of the social networking system 130 through multiple communication channels, including email, SMS messaging, real-time chat messaging, notifications, newsfeed, stream, and API events that may be interpreted by an application operating on a mobile device…the widget 124 creates an entry in an action log that can later be retrieved by the social networking system 130” (0041) and “social networking system includes a mechanism for integrating user actions on objects outside of the social networking system in the social graph. External system operators include widgets that, when executed by user devices, record user interactions that correspond to a defined structure of actions and objects” (abstract) and “The widget 124 is not visible in the rendered web page 122a by the browser application 112, in one embodiment. In another embodiment, the widget 124 generates an action log for the user's actions on the web page 122a to record the actions and objects passively generated by the user so that the social networking system 130 may periodically retrieve the action log for publishing the actions and objects into the social graph” (0104));
executing, by the mobile device, the application and the widget (“i.e., “the widget 124 reports an action taken on the external system 120 in real-time to the social networking system 130. The widget 124 may include an instruction to communicate the action to other users of the social networking system 130 through multiple communication channels, including email, SMS messaging, real-time chat messaging, notifications, newsfeed, stream, and API events that may be interpreted by an application operating on a mobile device…the widget 124 creates an entry in an action log that can later be retrieved by the social networking system 130” (0041));
receiving, through a user interface of the mobile device, an input corresponding to the event logger of the widget (i.e., “i.e., “the widget 124 reports an action taken on the external system 120 in real-time to the social networking system 130. The widget 124 may include an instruction to communicate the action to other users of the social networking system 130 through multiple communication channels, including email, SMS messaging, real-time chat messaging, notifications, newsfeed, stream, and API events that may be interpreted by an application operating on a mobile device…the widget 124 creates an entry in an action log that can later be retrieved by the social networking system 130” (0041) and “An action log may be generated by the widget that records the interactions based on the definitions of the graph action types and graph object types. These edges, or interactions between objects and users, can be published to the social graph and displayed as content items in a newsfeed or stream in the social networking system. The widget creating the action log may communicate the action log to the social networking system in a batch process or in real-time” (0009) and interaction between the object and users are input as claimed invention);
logging, by the library, the input corresponding to the event logger of the widget in the memory of the mobile device (i.e., “the widget 124 reports an action taken on the external system 120 in real-time to the social networking system 130. The widget 124 may include an instruction to communicate the action to other users of the social networking system 130 through multiple communication channels, including email, SMS messaging, real-time chat messaging, notifications, newsfeed, stream, and API events that may be interpreted by an application operating on a mobile device…the widget 124 creates an entry in an action log that can later be retrieved by the social networking system 130” (0041); 
filtering a plurality of events, including the input corresponding to the event logger of the widget, to manage what data is reported to a monitor (i.e., “a property of the listen action 310 may include an aggregator object 320 that identifies how many times the listen action 310 has been performed. In one embodiment, this number of performed actions may be broken down by user, by location, by groups of users, or by any identifiable node in the social networking system 130” (0085) or “when a user of the social networking system 130 clicks on the "wishlist" button, an "add" action instance may be recorded in an action log, along with an identifier for the graph object for the consumer electronics device. In other embodiment, an entity external to the social networking system 130 may record a graph action instance in an action log based on other types of events, such as clicking on a link, receiving a touch from a touch-screen interface, and a predetermined amount of time elapsing since the viewing user loaded the web page” (0093)); and 
transmitting the input corresponding to the event logger of the widget to a server as monitored data (i.e., “the graph object recommendation module 606 may track the object types that have been displayed to a user and recommend object types that have not been recently displayed, in one embodiment. This information may be tracked and maintained in the user profile object associated with the user” (0137)).  
But Fedorov does not explicitly discloses wherein the widget comprises a user interface object provided in the application, and the widget can be dynamically at run time to alter the widget’s function without having to recompile the application’s code.  However, Mensah et al. discloses wherein the widget comprises a user interface object provided in the application, and the widget can be dynamically at run time to alter the widget’s function without having to recompile the application’s code (i.e., “the functions of the Widget Factory include automatically generating self-contained components suitable for display on the user device from widget target (i.e.STB) source code”(0274), “the ability to add components ( widgets) to the Visual IMP as plug-ins without having to re-compile or re-install the Visual IMP”(0281)).    It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Mensah’s feature in order to improve reuse of application code facilitates faster development times for the stated purpose has been well known in the art as evidenced by teaching Mensah.  Further, both systems have same technical field such as manage the widget. Furthermore, both Fedorov and Mensah does not teach wherein changes to the user interface’s behavior due to the instrument widget is transparent to the application. However, Valencia et al. discloses changes to the user interface’s behavior due to the instrument widget is transparent to the application (i.e., “The mobile device processor may then focus its operations on monitoring or analyzing the identified software application or process, such as by changing the features/behaviors that are observed or increasing the granularity of its observations (i.e., make finer or more detailed observations)” (0063) and “The mobile device may also monitor displaying of invisible widgets to identify a potentially non-benign software application or process that requires additional or more detailed monitoring or analysis” (0093) and “In optional block 1108, the mobile device processor may dynamically change or update the parameters, factors, behaviors, processes, applications, and/or subsystems that are to be observed”(0239), claim 15 and 17).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Valencia’s feature in order to improve performance and power utilization levels for the stated purpose has been well known in the art as evidenced by teaching Valencia.  Further, both systems have same technical field such as manage the widget.


	


With respect to claim 2, Fedorov discloses further comprising providing the event logger in a subclass of the widget (i.e., “After a third-party developer or an administrator of a social networking system 130 has defined a structure of actions and objects for publishing to a social graph within the social networking system 130, a third-party developer may include, within a markup language document 114 that encodes a web page 122a on an external system 120 that includes the widget 124 described above in conjunction with FIG. 1A, tags that identify the structured objects and actions’(0098) and tag that identify the structured objects and actions are the event logger in a subclass of the widget as claimed invention ).  
With respect to claim 4, Valencia et al. discloses wherein the filtering is performed using at least one of a measure of bandwidth consumed by the reporting and a battery condition of the mobile device (i.e., “The behavior observer module 202 may monitor the state of the mobile device, which may include monitoring various factors, such as whether the display is on or off, whether the device is locked or unlocked, the amount of battery remaining, the state of the camera,.”0105) or “the observer module 202 may monitor the system resources that are used… amount of battery remaining,”(0117) and “Monitoring the mobile device conditions and events at the driver level for USB hardware drivers may aid in determining, for example, whether unauthorized data transfer or bandwidth limiting is occurring”(0211)). 
With respect to claim 5, Fedorov discloses further comprising: receiving, by the library, a configuration request from a remote configuration server (i.e., “An action log may be generated by the widget that records the interactions based on the definitions of the graph action types and graph object types. These edges, or interactions between objects and users, can be published to the social graph and displayed as content items in a newsfeed or stream in the social networking system. The widget creating the action log may communicate the action log to the social networking system in a batch process or in real-time” (0009) and action types and graph object types are from the library as claimed invention and social networking system 130 are configuration server); and 
adapting, by the library, the application using the configuration request, wherein the library acts on the configuration request to modify the event logger in the subclass of the widget (i.e., “the social networking system 130 generates 422 content allowing the user to modify the node associated with the URL included in the widget 124. For example, the social networking system 130 generates 422 a link that directs the user to a debug page when accessed by the user via the frame. Alternatively, the social networking system 130 generates 422 debugging information from the node associated with the URL included in the widget 124 for display using the frame. For example the social networking system 130 identifies tags missing from the markup language document 114 encoding the web page 122a and allows the user to enter the missing tags or to modify existing tags” (0110));
With respect to claim 6, Valencia et al. discloses further comprising controlling a frequency of reporting of logged data as a function of battery level of the mobile device (i.e., “The system health monitor 708 may be configured to monitor system resources …if the system health monitor 708 indicates that the device battery state is below a certain threshold”(0166)).  
  With respect to claim 8, Fedorov discloses wherein the widget is instantiated by the application at run-time (i.e., “The widget creating the action log may communicate the action log to the social networking system in a batch process or in real-time” (0009));. 

executing an application on a mobile device, the application stored in a memory of the mobile device (i.e., “if a user clicks on a link to play a song on the external system 120, the widget 124 provides instructions to the browser application 112 that is rendering the web page 122a to identify the graph action and the graph object, the clicking of the link for playing the song, according to a structure of objects and actions defined on the social networking system 130 using a graph definition module 132”(0030),wherein the application is associated with an instrumented widget and a library managing the widget (i.e., ““social networking system includes a mechanism for integrating user actions on objects outside of the social networking system in the social graph. External system operators include widgets that, when executed by user devices, record user interactions that correspond to a defined structure of actions and objects” (abstract) and “The widget 124 is not visible in the rendered web page 122a by the browser application 112, in one embodiment. In another embodiment, the widget 124 generates an action log for the user's actions on the web page 122a to record the actions and objects passively generated by the user so that the social networking system 130 may periodically retrieve the action log for publishing the actions and objects into the social graph” (0104)), the widget including an event logger for logging user interactions with the application, wherein upon an occurrence of an event associated with the widget, a logged event is recorded in the library by the event logger (i.e., “An action log may be generated by the widget that records the interactions based on the definitions of the graph action types and graph object types. These edges, or interactions between objects and users, can be published to the social graph and displayed as content items in a newsfeed or stream in the social networking system. The widget creating the action log may communicate the action log to the social networking system in a batch process or in real-time” (0009) and action types and graph object types are from the library as claimed invention and social networking system 130 are configuration server) (i.e., “i.e., “the widget 124 reports an action taken on the external system 120 in real-time to the social networking system 130. The widget 124 may include an instruction to communicate the action to other users of the social networking system 130 through multiple communication channels, including email, SMS messaging, real-time chat messaging, notifications, newsfeed, stream, and API events that may be interpreted by an application operating on a mobile device…the widget 124 creates an entry in an action log that can later be retrieved by the social networking system 130” (0041) and “An action log may be generated by the widget that records the interactions based on the definitions of the graph action types and graph object types. These edges, or interactions between objects and users, can be published to the social graph and displayed as content items in a newsfeed or stream in the social networking system. The widget creating the action log may communicate the action log to the social networking system in a batch process or in real-time” (0009) and interaction between the object and users are input as claimed invention); 
receiving, by the library, a configuration request from a remote server (i.e., “An action log may be generated by the widget that records the interactions based on the definitions of the graph action types and graph object types. These edges, or interactions between objects and users, can be published to the social graph and displayed as content items in a newsfeed or stream in the social networking system. The widget creating the action log may communicate the action log to the social networking system in a batch process or in real-time” (0009) and action types and graph object types are from the library as claimed invention and social networking system 130 are configuration server)); and 
i.e., “the social networking system 130 generates 422 content allowing the user to modify the node associated with the URL included in the widget 124. For example, the social networking system 130 generates 422 a link that directs the user to a debug page when accessed by the user via the frame. Alternatively, the social networking system 130 generates 422 debugging information from the node associated with the URL included in the widget 124 for display using the frame. For example the social networking system 130 identifies tags missing from the markup language document 114 encoding the web page 122a and allows the user to enter the missing tags or to modify existing tags” (0110));
   	With respect to claim 10, Fedorov discloses further comprising reporting, by the library, the logged event to a server as monitored data ((i.e., “The mobile application may incorporate the widget 124 to record and report objects and actions performed by users of the social networking system 130” (0120));. 
  	With respect to claim 11, Fedorov discloses further comprising: displaying, by the mobile device, a user interface element embodying the widget (i.e., “the user device 110 interacts with the social networking system 130 through an application programming interface (API) that runs on the native operating system of the user device 110, such as iOS 4 and ANDROID.”(0025)); and receiving, by the user interface element, an input corresponding to the widget (i.e., “i.e., “the widget 124 reports an action taken on the external system 120 in real-time to the social networking system 130. The widget 124 may include an instruction to communicate the action to other users of the social networking system 130 through multiple communication channels, including email, SMS messaging, real-time chat messaging, notifications, newsfeed, stream, and API events that may be interpreted by an application operating on a mobile device…the widget 124 creates an entry in an action log that can later be retrieved by the social networking system 130” (0041) and “An action log may be generated by the widget that records the interactions based on the definitions of the graph action types and graph object types. These edges, or interactions between objects and users, can be published to the social graph and displayed as content items in a newsfeed or stream in the social networking system. The widget creating the action log may communicate the action log to the social networking system in a batch process or in real-time” (0009) and interaction between the object and users are input as claimed invention);
With respect to claim 12, Fedorov discloses wherein the adapting of the user interface is performed by code injection, including adding code as a subclass of the widget (i.e., ““A button 372 enables definition of a new action type, while links 374 enable the third-party developer or administrator to edit or get the code for the action type that has been defined. The "get code" link 374 for the action type, in one embodiment, provides a code snippet that includes an application programming interface (API) call that includes the parameters needed to identify a "play" action instance on the external system 120 as a user performs that action on the external system” (0094));.  
With respect to claim 13, Fedorov discloses further comprising collecting, by the library, a plurality of logged events from a plurality of widgets associated with the application, including the instrumented widget, wherein the library manages which of the plurality of logged events is reported to a server as monitored data (i.e., “social networking system includes a mechanism for integrating user actions on objects outside of the social networking system in the social graph. External system operators include widgets that, when executed by user devices, record user interactions that correspond to a defined structure of actions and objects” (abstract)), 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al, (US pub. 2013/0073632 A), Mensah et al. (US pat. 2005/0177837 A1), Valencia et al. (U.S. Pub. 2014/0317734 A1) and further in view of Suryanarayana et al. (US pat. 10.481.927 B2).
With respect to claim 3, Fedorow discloses wherein the plurality of events, including the input corresponding to the event logger of the widget, are logged in the memory of the mobile device (“i.e., “the widget 124 reports an action taken on the external system 120 in real-time to the social networking system 130. The widget 124 may include an instruction to communicate the action to other users of the social networking system 130 through multiple communication channels, including email, SMS messaging, real-time chat messaging, notifications, newsfeed, stream, and API events that may be interpreted by an application operating on a mobile device…the widget 124 creates an entry in an action log that can later be retrieved by the social networking system 130” (0041)) but Fedorov, Mensah and Valencia et al. does not explicitly disclose the event logger of the widget, are logged in the memory of the mobile device.  However, Suryanarayana disclose the event logger of the widget, are logged in the memory of the mobile device (i.e., “Widget manager 710 also includes widget usage reporter 714 that includes logic operable for collecting and reporting widget usage information. FIG. 12 provides a more detailed block diagram of the widget usage reporter 714… The usage reporter 714 may additionally usage data storage 744 or optionally the widget usage data 742 may be stored in another data storage component external from the widget usage reporter 714 or the widget management client 704” (col. 21, lines 55-67) and figs. 10, 12).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Suryanarayana’s feature to store the event logger in local memory in order to fast access and get the personal widget for the stated purpose has been well known in the art as evidenced by .
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al, (US pub. 2013/0073632 A), Mensah et al. (US pat. 2005/0177837 A1), Valencia et al. and further in view of Tung et al. (US pub. 2015/0350068 A1).
With respect to claim 7, Fedorov, Mensah and Valncia et al. disclose all limitation recited in claim 1 except for wherein the filtering comprises discarding select data as a function of bandwidth requirements for transmitted logging traffic.  However, Tung et al. discloses wherein the filtering comprises discarding select data as a function of bandwidth requirements for transmitted logging traffic (i.e., “based on other statistics, known behavior, or settings, then a retransmission can be discarded to save bandwidth”(0155)). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Tung’s feature in order to avoid hardware fail, negative impact a mobile device, continued performance for the stated purpose has been well known in the art as evidenced by teaching Tung et al.
With respect to claims 14-19, claims 14-19 are rejected based on the set of claims 1-7 since claims 14-19 are similar with claims 1-7 but different form.
Reference
U.S. Pat. 10,481,927 B2 (managing widget in the wireless communication)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        December 31, 2021